Title: John Adams to Abigail Adams, 30 June 1774
From: Adams, John
To: Adams, Abigail


     
      My Dr.
      York June 30. 1774
     
     I have had a Curiosity to examine what could have been the Cause of Parson Lymans Affection to the Tories. I find that in some former Years, while Hutchinson was Chief Justice, that Arch Corrupter and Deceiver lodged at the House of Dr. Lyman the Parson’s Brother, and professed great Friendship for him as well as the Parson, made the Doctor a Justice of the Peace &c.
     The Office of a Justice of the Peace, is a great Acquisition in the Country, and such a Distinction to a Man among his Neighbours as is enough to purchase and corrupt allmost any Man. This laid an early Foundation in the Minister and the Dr. Add to this, the continual Correspondence between Hutchinson and Sayward, the Rescinder and Lymans Deacon. Add also David Sewalls Assistance with whom Hutchinson afterwards boarded, when he was of the Court, and all the rest of the Judges ever since. Add also the Influence of the Moulton Family, one of whom is sherriff, and others are in office. In Truth the offices, which are held in every Shire Town of every County, create a Dependence in the Minds of the Principal Gentlemen of the Place upon the Court, which generally draws the Parson and often the Doctor into the Vortex, untill they all become disposed to Act upon the Principle of Coll. Chandler at Worcester, tho they have generally more policy than to avow it “That if the Devil was Governor, as for them and their Houses they would be Governors Men.”
     Thus much for Politicks: Now for private Affairs.
     I spent the last Evening at Paul Dudley Woodbridges, a Tavern, with Coll. Farnham of Newbury Port, Major Sullivan, Jemmy Sullivan and David Wyer.
     Farnham it seems was born in this Town of York and he gave us an Account of an Affair which happened when he was a Boy. Governor Belcher, who, altho he was Bone of our Bone, and Flesh of our Flesh and Blood of our Blood, was the most arbitrary Governor, the Province ever had, sent down a Letter to the Judges of the Court of Common Pleas and General Sessions of the Peace, to appoint one Frost, (a Relation of Mr. afterwards General Pepperell, at whose Request it was supposed the Mandate issued) to be Clerk of those Courts in the Room of one Hammond. Hammond was a good officer, and the Courts would not displace him. Belcher, upon receiving Information of this Resolution of the Judges and Justices, without Ceremony displaced them, and appointed others who were obsequious enough to make his Clerk.
     Now let me wander to my Family. I am very thoughtfull and anxious about our Johnny. What School to send him to—what Measures to take with him. He must go on learning his Latin, to his Grandfather or to you, or somewhere. And he must write.
     You must take Care my Dear, to get as much Work out of our Tenants as possible. Belcher is in Arrears. He must work. Hayden must work. Harry Field must work, and Jo. Curtis too must be made to settle. He owes something.
     Jo. Tirrell too, must do something—and Isaac. I cant loose such Sums as they owe me—and I will not.
     I shall not get enough at York Court to pay my Expences for the Week, and in short, I feel as if my Business was at an End. If I understood any other I would betake myself to it. The Utmost Parcimony and even Penury is necessary, for me to avoid running behind hand. Yr.
     
      John Adams
     
     